Butler, D. J.
The license pleaded covers the use complained of. The terms: “Upon and about the locomotive engines used by the said The Pennsylvania Bailroad Company, on the Pennsylvania Railroad, or any road or roads now owned, or that may hereafter be owned or operated by said company,” are of the broadest signification, and very plainly embrace, not only locomotive engines in use at the date of the license, upon roads then owned or operated by the company, but also such other engines as it may thereafter use, and other roads which it may thereafter operate. The contracted interpretation claimed by the plaintiff, is not justified by any rule of construction, or any special circumstances appearing in the case. — Nor can the plaintiff call in question the defendant’s right to operate the roads on which the engines are employed. The license was intended to cover all use which the defendant might, at any time, have for the *47inventions. Whether the defendant can lawfully obtain the right to operate other roads, is unimportant. The plaintiff supposed it could, and conferred the privilege of using his inventions on such roads. The statement in the bill, that the inventions are used “under chartered privileges acquired since the date of the license,” is also unimportant. It does not follow that the use has been extended or increased, by reason of such subsequently-acquired privileges.
The plea is sustained.